Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 10




   IN THE UNITED STATES DISTRICT
   COURT SOUTHERN DISTRICT OF
   FLORIDA
   -------------------------------------------------------
   ANDREW B. COURTNEY,                                            Civil Docket No.:

                                       Plaintiff,

            -against-

   ROBINHOOD FINANCIAL                                            CLASS
   LLC, ROBINHOOD                                                 ACTION
   SECURITIES, LLC, and                                           COMPLAINT
   ROBINHOOD MARKETS, INC.,


                                       Defendants.                 Plaintiff Demands
                                                                   a Trial by Jury
   -------------------------------------------------------X
                                   NATURE OF THE ACTION
  1.      Robinhood is an online brokerage firm.

  2.      Robinhood purposefully, willfully, and knowingly removing the stocks “GME”,
          “AMC”, “BB”, “SNDL”, “NAKD” from its trading platform in the midst of an
          unprecedented stock rise thereby deprived retail investors of the ability to invest in the
          open-market and manipulating the open-market.
                                                      PARTIES
  3.      Plaintiff, Andrew B. Courtney, (hereinafter “Plaintiff”), was and is a citizen of the State of
          Florida.

  4.      Defendant Robinhood Financial LLC is a Delaware corporation with its principal place of
          business at 85 Willow Road, Menlo Park, California 94025. It is a wholly-owned
          subsidiary of Robinhood Markets, Inc. Robinhood Financial LLC is registered as a broker-
          dealer with the U.S. Securities & Exchange Commission (“SEC”). Defendant Robinhood
          Financial LLC acts as an introducing broker and has a clearing arrangement with its
          affiliate Defendant Robinhood Securities, LLC.

  5.      Defendant Robinhood Securities, LLC is a Delaware corporation with its principal place
          of business at 500 Colonial Center Parkway, Suite 100, Lake Mary, Florida 32746. It is
          a wholly owned subsidiary of Defendant Robinhood Markets, Inc. Defendant
          Robinhood Securities, LLC is registered as a broker-dealer with the SEC. Defendant
          Robinhood Financial LLC acts as a clearing broker and clears trades introduced by its

                                                              1
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 10




        affiliate Defendant Robinhood Financial

  6.    Defendant Robinhood Markets, Inc. is a Delaware corporation with its principal place of
        business at 85 Willow Road, Menlo Park, California 94025. Defendant Robinhood
        Markets, Inc. is the corporate parent of Defendants Robinhood Financial LLC and
        Robinhood Securities, LLC.

  7.    The above-named corporate defendants herein referred to collectively as “Robinhood.”


                                 JURISDICTION AND VENUE
  8.    This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §
        1332(d)(2). The aggregate claims of all members of the proposed class and subclass(es)
        are in excess of $5 million, exclusive of interest and costs, and there are more than 100
        putative class members. Many members of the proposed class are citizens of a state
        different from Defendant.

  9.    Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because a
        substantial part of the events, omissions, and acts giving rise to the claims herein occurred
        in this District where Robinhood, distributed, marketed, advertised, and sold the trading
        services which are the subject of the present complaint. Finally, venue is appropriate in
        this District pursuant to 28 USC § 1391(b)(2) because a substantial part of the acts and
        omissions that gave rise to this Complaint occurred or emanated from this District.

  10.   This Court has personal jurisdiction over Robinhood because it is authorized to do
        business and does conduct business in Florida, and because it has specifically marketed,
        advertised, and made substantial sales in Florida, and has sufficient minimum contacts
        with this state and/or sufficiently avails itself of the markets of this state through its
        promotion, sales, and marketing within this state to render the exercise of jurisdiction by
        this Court permissible.
                                   FACTUAL ALLEGATIONS
  11.   Robinhood is an online brokerage firm. Its customers place securities trades through the
        firm’s website, by using a web-based application (or “app”). Robinhood permits
        customers to purchase and sell securities, including futures contracts.

  12.   Robinhood has experienced significant growth as a relatively new online brokerage firm.
        In 2019, Robinhood raised $323 million in funding at a $7.6 billion valuation. The firm
        markets itself primarily to younger investors and claims over 10 million users of its
        trading app.

  13.   On or about March 23, 2016, Robinhood’s official Twitter account stated: “Let the people
        trade.” They have since disregarded their mantra and have blocked access for millions of
        its customers to trade particular securities


                                                  2
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 10




  14.   On or around January 11, 2021, stocks in GameStop Corp. (“GME”) began to rise.

  15.   At that time, Robinhood allowed retail investors to trade GME on the open market.

  16.   On or about January 27, 2021 Robinhood, in order to slow the growth of GME and
        deprived their customers of the ability to use their service, abruptly, purposefully,
        willfully, and knowingly pulled GME from their app. Meaning, retail investors could no
        longer buy or even search for GME on Robinhood’s app.

  17.   On or about January 27, 2021 Robinhood, in order to slow the growth of AMC and
        deprived their customers of the ability to use their service, abruptly, purposefully,
        willfully, and knowingly pulled AMC from their app. Meaning, retail investors could no
        longer buy or even search for AMC on Robinhood’s app.

  18.   On or about January 27, 2021 Robinhood, in order to slow the growth of BB and
        deprived their customers of the ability to use their service, abruptly, purposefully,
        willfully, and knowingly pulled BB from their app. Meaning, retail investors could no
        longer buy or even search for BB on Robinhood’s app.

  19.   On or about January 27, 2021 Robinhood, in order to slow the growth of SNDL and
        deprived their customers of the ability to use their service, abruptly, purposefully,
        willfully, and knowingly pulled SNDL from their app. Meaning, retail investors could
        no longer buy or even search for SNDL on Robinhood’s app.

  20.   On or about January 27, 2021 Robinhood, in order to slow the growth of NAKD and
        deprived their customers of the ability to use their service, abruptly, purposefully,
        willfully, and knowingly pulled NAKD from their app. Meaning, retail investors could
        no longer buy or even search for NAKD on Robinhood’s app.

  21.   Upon information and belief, Robinhood’s actions were done purposefully and knowingly
        to manipulate the market for the benefit of people and financial intuitions who were not
        Robinhood’s customers.

  22.   Since pulling the stock from their app, GME, BB, AMC, SNDL, and AMC prices have
        gone up, depriving investors of potential gains.

  23.   Additionally, in the event GME goes down, Robinhood has deprived investors of
        “shorting” GME in the hopes the price drops.

  24.   In sum, Robinhood has completely blocked retailer investors from purchasing GME for
        no legitimate reason, thereby depriving retailer investors from the benefits of
        Robinhood’s services.

  25.   The Financial Industry Regulatory Authority (“FINRA”), which governs brokers like
        Robinhood, espouses rule 5310 regarding “Best Execution and Interpositioning.” Rule
        5310.01 requires that Robinhood “must make every effort to execute a marketable

                                               3
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 10




         customer order that it receives promptly and fully.” By failing to respond at all to
         customers’ placing timely trades—and outright blocking customers from trading a
         security—Robinhood has breached these, among other, obligations and caused its
         customers substantial losses due solely to its own negligence and failure to maintain
         adequate infrastructure.

  26.    Robinhood continues to randomly pull other securities from its app for no legitimate
         reason.

  27.    Upon information and belief, Robinhood is pulling securities like GME from its platform
         in order to slow growth and help benefit individuals and institutions who are not
         Robinhood customers but are Robinhood large institutional investors or potential
         investors.
   Plaintiff’s Experience

  28.    On the morning on January 28, 2021, Plaintiff used his Robinhood app, searched for
         GME, BB, AMC, NAKD, and SNDL on Robinhood’s app, and found it was unavailable.
         The stock did not even appear, although GME is a publicly traded company available on
         all other

  29.    Thus, Plaintiff, like so many others, lost out on all earning opportunities.

                                CLASS ACITON ALLEGATIONS
  30.    Plaintiff brings claims pursuant to Federal Rule of Civil Procedure 23 on behalf of the
         following Class, as defined below:

         All Robinhood customers within the United States.

  31.    Additionally, or in the alternative, Plaintiff brings claims pursuant to Federal Rule of
         Civil Procedure 23 on behalf of the following Subclass, as defined below:

         All Robinhood customers within the United States who were not able to execute
         trades on GME after Robinhood knowingly, willfully, and purposefully removed it
         completely from their platform.

  32.    Excluded from the Class are the Robinhood entities and their current employees, counsel
         for either party, as well as the Court and its personnel presiding over this action.

  33.    This action has been brought and may properly be maintained as a class action against
         Robinhood pursuant to the provisions of Federal Rule of Civil Procedure 23.

  34.    Numerosity: The precise number of members of the proposed Class is unknown to
         Plaintiff at this time, but, based on information and belief, Class members are so
         numerous that their individual joinder herein is impracticable. Based on information and
         belief and publicly available reports, Class members number in the hundreds of thousands

                                                   4
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 10




        and up to ten million. Subclass members are likely in the thousands. All Class and
        Subclass members may be notified of the pendency of this action by reference to
        Robinhood’s records, or by other alternative means.

  35.   Commonality: Numerous questions of law or fact are common to the claims of Plaintiff
        and members of the proposed Class. These common questions of law and fact exist as to
        all Class members and predominate over questions affecting only individual Class
        members. These common legal and factual questions include, but are not limited to the
        following:

        a.     Whether Robinhood knowingly failed to provide the financial services that were
               needed to handle reasonable consumer demand, including trading securities that
               are available on every other competitive trading platform;

        b.     Whether Robinhood failed to provide the duty of care to their customers when
               they purposefully removed GME, BB, AMC, SNDL, and NAKD;

        c.     Whether Robinhood removed GME, BB, AMC, SNDL, and NAKD purposefully
               to harm their customers’ positions in GME, BB, AMC, SNDL, and NAKD and
               benefit their own potential financial gains;

        d.     Whether Robinhood violated FINRA Rule 5310, among other FINRA rules,
               state rules, and federal regulations;

        e.     Whether Robinhood violated consumer protection laws in failing to disclose that
               its services would not include the ability to trade on GME, BB, AMC, SNDL,
               and NAKD, and other securities, for substantial periods of time;

        f.     Whether Robinhood was in breach of its legal, regulatory, and licensing
               requirements by failing to provide adequate access to financial services;

        g.     Whether Robinhood was in breach of its contracts and/or the implied covenant of
               good faith and fair dealing in connection with its failure to provide financial
               services;

        h.      Whether Robinhood was negligent or grossly negligent by failing to provide
               financial services in a timely manner due to its own possible nefarious desires;

        i.     Whether Robinhood breached its fiduciary duties to customers by failing to
               provide adequate access to financial services;

        j.     Whether Robinhood was unjustly enriched by its conduct;

        k.     Whether Plaintiff and the other Class members were injured by Robinhood’s
               conduct, and if so, the appropriate class-wide measure of damages, restitution, and
               other appropriate relief, including injunctive relief.

                                                5
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 10




        l.     Whether Plaintiff and the other Class members are entitled to injunctive and
               declaratory relief.
  36.   Typicality: The claims of the named Plaintiff are typical of the claims of the proposed
        Class in that the named Plaintiff was a customer during the class period and was unable
        to trade GME, BB, AMC, SNDL, and NAKD and place time-sensitive trades on GME,
        BB, AMC, SNDL, and NAKD and sustained damages as a result of Robinhood’s
        wrongful conduct.

  37.   Adequate Representation: Plaintiff will fairly and adequately represent the interests of
        the Class in that he has no conflicts with any other Class members. Plaintiff has retained
        competent counsel experienced in prosecuting complex class actions, including those
        involving financial services, and they will vigorously litigate this class action.

  38.   Predominance and Superiority: There is no plain, speedy, or adequate remedy other
        than by maintenance of this class action. A class action is superior to other available
        means, if any, for the fair and efficient adjudication of this controversy. Prosecution of
        separate actions by individual Class members would create the risk of inconsistent or
        varying adjudications, establishing incompatible standards of conduct for the Defendant.
        Additionally, given the relatively modest damages sustained by most individual members,
        few, if any, proposed Class members could or would sustain the economic burden of
        pursuing individual remedies for Robinhood’s wrongful conduct. Treatment as a class
        action will achieve substantial economies of time, effort, and expense, and provide
        comprehensive and uniform supervision by a single court. This class action presents no
        material difficulties in management.

  39.   Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(A) because the
        prosecution of separate actions by individual members of the proposed Class would
        create a risk of inconsistent or varying adjudications with respect to individual Class
        members, which may produce incompatible standards of conduct for Defendants. 34.
        Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(B) because the
        prosecution of separate actions by individual members of the proposed Class would
        create a risk of adjudications with respect to individual Class members which may, as
        a practical matter, be dispositive of the interests of the other members not parties to the
        adjudications or substantially impair or impede their ability to protect their interests.

  40.   The prerequisites to maintaining a class action for injunctive or equitable relief pursuant
        to Fed. R. Civ. P. 23(b)(2) are met as Robinhood has acted or refused to act on grounds
        generally applicable to the Class, thereby making final injunctive, declaratory, or
        equitable relief appropriate with respect to the Class as a whole. 36. Class action
        certification is also warranted under Fed. R. Civ P. 23(b)(3) because questions of law or
        fact common to the Class members predominate over any questions affecting only
        individual members, and a Class action is superior to other available remedies for the fair

                                                  6
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 10




        and efficient adjudication of this controversy. The amount of damages available to the
        individual Plaintiff is insufficient to make litigation addressing Robinhood’s conduct
        economically feasible for most in the absence of the class action procedure.
        Individualized litigation also presents a potential for inconsistent or contradictory
        judgments, and increases the delay and expense to all parties and the court system
        presented by the legal and factual issues of the case. By contrast, the class action device
        presents far fewer management difficulties and provides the benefits of a single
        adjudication, economy of scale, and comprehensive supervision by a single court.

  41.   Class action certification is also warranted under Fed. R. Civ P. 23(c)(4) because
        questions of law or fact common to the Class members may be certified and decided by
        this Court on a class wide basis.

                                      CAUSE OF ACTION I
                                      For Breach of Contract
  42.   Plaintiffs hereby incorporate by reference the factual allegations set forth
        above.

  43.   In order to use the Robinhood trading platform, a potential customer must enter into the
        Customer Agreement with Robinhood.

  44.   Plaintiff and all class members did enter into a Customer Agreement with Robinhood.

  45.   Robinhood breached its Customer Agreement by, among other things, failing to disclose
        that its platform was going to randomly pull a profitable stock from its platform; that
        Robinhood failed to provide adequate explanation to their customers; that Robinhood
        knowingly put their customers at a disadvantage compared to customers who used other
        trading apps; that Robinhood failed to provide access to its own financial incentives to
        pull certain securities including GME, BB, AMC, SNDL, and NAKD; that Robinhood’s
        prohibited plaintiffs from performing in a timely manner (or at all) under the contract;
        that Robinhood failed to comply with all applicable legal, regulatory, and licensing
        requirements; and that Robinhood failed to exercise trades and actions requested by
        customers.

  46.   As such, Robinhood breached its Customer Agreement with Plaintiff and Class members.

  47.   Robinhood’s failure to perform and its breaches of the Customer Agreement resulted in
        damages and losses to Plaintiff and Class members and continues to expose them to harm
        because Robinhood continues to fail to perform under the Customer Agreement. These
        losses reflect damages to Plaintiff and Class members in an amount to be determined at
        trial or separate proceedings as necessary.




                                                   7
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 10




                                CAUSE OF ACTION II
             Breach of the Implied Covenant of Good Faith and Fair Dealing

  48.   Plaintiffs hereby incorporate by reference the factual allegations set forth above.

  49.   Plaintiffs and members of the Class and Subclass entered into the Customer Agreement
        with Defendant Robinhood to open a Robinhood trading account. They agreed to
        Robinhood’s Terms and Conditions by using Robinhood’s website and trading platform.

  50.   Plaintiffs and members of the Class and Subclass fulfilled their obligations under these
        contracts by adhering to their terms and using Robinhood’s trading services through its
        website and trading platform.

  51.   Robinhood was obligated to provide the trading services required under those contracts at
        all times, including but not limited to, trades for GME, BB, AMC, SNDL, and NAKD.

  52.   When initially signing up for Robinhood, Plaintiff and all those similarly situated could
        and most actually did trade GME, BB, AMC, SNDL, and NAKD.

  53.   Robinhood unfairly interfered with the rights of Plaintiffs and members of the Class and
        Subclass to receive the benefits of the Customer Agreement by, among other things, (i)
        failing to provide services necessary to carry out a trade; (ii) failing to provide certai
        trading services whatsoever; (iii) failing to inform individuals in a timely member of the
        drastic changes in trading abilities; and (iv) prohibiting plaintiffs from buying GME for
        Robinhood’s own pecuniary interest and not disclosing those interest to Plaintiffs and all
        Class and Subclass members.

  54.   Robinhood’s conduct has caused Plaintiffs and members of the Class and Subclass harm,
        losses, and damages. These losses reflect damages to Plaintiffs and members of the Class
        and Subclass in an amount to be determined at trial or separate proceedings as necessary.

                                     CAUSE OF ACTION III
                                         Negligence

  55.   Plaintiffs hereby incorporate by reference the factual allegations set forth above.
        Robinhood had a duty to exercise reasonable care in conducting and facilitating
        transactions for its customers.

  56.   Robinhood had a duty to exercise reasonable care in providing trades on the free, open
        market for its customers.

  57.   Robinhood unlawfully breached its duties by, among other things, (i) removed GME
        without notice from its trading app; (ii) failed to provide financial services related to
        GME; (iii) failing to notify customers in a timely manner of the GME “blackout.”



                                                   8
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 10




  58.   Robinhood’s conduct as set forth in this Complaint was want of even scant care, and its
        acts and omissions were and continue to be an extreme departure from the ordinary
        standard of conduct. Their actions breach any duty of care to their customers, but are also
        inconsistent with the standard of care expected from similar firms in the open market.

  59.   Upon information and belief, no institutions similar to Robinhood has ever outright
        banned customers from purchasing a specific share of a specific security.

  60.   Robinhood essentially abandoned its customers altogether by pulling GME, BB, AMC,
        SNDL, and NAKD, a standard of care so far below what is required for a business
        engaging in time sensitive trading services that it amounts to a complete abandonment of
        its duties.

  61.   Robinhood’s grossly negligent and wrongful breaches of its duties owed to Plaintiffs and
        members of the Class and Subclass proximately caused losses and damages that would
        not have occurred but for Robinhood’s gross breach of its duty of due care. These losses
        reflect damages to Plaintiffs and members of the Class and Subclass in an amount to be
        determined at trial or separate proceedings as necessary.

                                    CAUSE OF ACTION IV
                                    Breach of Fiduciary Duty

  62.   Plaintiff hereby incorporates by reference the factual allegations contained herein.

  63.   As a licensed provider of financial services, Robinhood at all times relevant herein was a
        fiduciary to Plaintiff and Class members and owed them the highest good faith and
        integrity in performing its financial services on their behalf. Robinhood also acted as a
        fiduciary to each and every customer who agreed to the Customer Agreement.

  64.   Robinhood breached its fiduciary duties to Plaintiff and Class members by, among other
        things, failing to disclose that its platform was going to remove GME, BB, AMC, SNDL,
        and NAKD purchases in a timely manner; actually removing GME, BB, AMC, SNDL,
        and NAKD; removing GME, BB, AMC, SNDL, and NAKD for its own pecuniary
        benefits; that Robinhood failed to provide access to its financial services in a timely
        manner; that Robinhood failed to comply with all applicable legal, regulatory, and
        licensing requirements; and that Robinhood failed to exercise trades and actions
        requested by customers in a complete and timely manner (also required by FINRA Rule
        5310).

  65.   Robinhood’s conduct has caused Plaintiff and Class members’ harm, losses, and damages
        and continues to expose them to harm because Robinhood continues to breach its fiduciary
        duties. These losses reflect damages to Plaintiff and Class members in an amount to be
        determined at trial or separate proceedings as necessary.




                                                 9
Case 0:21-cv-60220-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 10 of 10




    RELIEF REQUEST:
          1.     Enter an immediate injunction requiring Robinhood to reinstatement GME
                 on their trading platform;

          2.     Enter an award for plaintiffs to be determined;

          3.     Enter an award for attorneys fees and costs;

          4.     Enter an award for punitive damages for the willful, wanton, and reckless
                 behavior of Defendants;

          5.     Any other relief this Court deems just and fit.


    Dated: January 28, 2021                          Respectfully,

                                                     _________________________/
                                                     Michael McMullen, Esq.
                                                     1132 SE 3rd Ave,
                                                     Ft. Lauderdale, Florida 33316




                                                  10
